DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/20 has been entered.
Claims 1-24 have been cancelled.  Claim 46 has been added.  Claims 25-46 are pending.  Claims 27-31, 33-40, 42-44 have been withdrawn.  Claims 25-26 have been amended.  Claims 25-26, 32, 41, 45-46 are examined herein.
Applicant’s amendments have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.  
Applicant’s arguments with regard to the 103 rejection have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and modified below as a result of the new claim amendments.
The following new rejection will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in Applicant’s originally filed disclosure for the limitation regarding “wherein the metabolic syndrome is characterized by three or more of (i) to (v): (i) a waist circumference over 40 inches in men or over 35 inches in women, (ii) a blood pressure over 130/85 mm Hg, (iii) a fasting triglyceride (TG) level over 150 mg/dl, (iv) a fasting high-density lipoprotein (HDL) cholesterol level less than 40 mg/dl in men or less than 50 mg/dl in women, and (v) a fasting blood sugar over 100 mg/dl.”

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 26 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 25, 32, 41, 45 are rejected under 35 U.S.C. 103(a) as being obvious over Harris et al. (WO 02/058683 A2) in view of Lockwood et al. (US Patent Application 2005/0004235 A1).  

Harris et al. teach that carotenoids, in general, have been found to demonstrate beneficial effects on human health, particularly on the vascular system (page 1, lines 11-12).  Hypertension increases the risk of cardiovascular disease, therefore there is much interest in reducing blood pressure (page 1, lines 23-25).  Hypercholesterolemia and atherosclerosis may cause hypertension (page 2, lines 19-20).  Harris et al. also teach a method for lowering blood pressure in a human by administering a carotenoid, such as astaxanthin (claims 1-2).  The term carotenoids refers to carotenoids of natural, artificial, and synthetic sources.  The skilled person may carry out many obvious variants to this invention (page 5, lines 2-4, 9-10).  The Examiner notes that hypertension is a well-known metabolic syndrome.
However, Harris et al. fail to disclose amarouciaxanthin A.
Lockwood et al. teach an invention in the field of cardiovascular disease (paragraph 0005).  Particularly, Lockwood et al. teach a method of treating liver disease in a subject by administering a carotenoid synthetic analog or derivative, which may include a conjugated polyene with between 7-14 double bonds, an acyclic alkene including at least one substituent and/or cyclic ring including at least one substituent (abstract).  Some diseases which may be treated with structural carotenoid analogs or derivatives include cardiovascular inflammation, myocardial infarction, stroke, peripheral vascular disease, venous or arterial occlusion and/or restenosis, and cardiovascular arrest (paragraph 0054).  Carotenoids are a group of natural pigments produced 
  Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to substitute the carotenoid, astaxanthin, in the method of treating hypertension, as taught by Harris et al., with the carotenoid, amarouciaxanthin A, as taught by Lockwood et al.
A person of ordinary skill in the art would have been motivated to substitute astaxanthin for amarouciaxanthin A because of the functional equivalency of one well-known carotenoid for another well-known carotenoid.  Both Harris and Lockwood et al. are considered analogous art since both are concerned with methods of treating cardiovascular disease by administering carotenoids and derivatives thereof.  Furthermore, both astaxanthin and amarouciaxanthin A share a common core structure.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating hypertension in a human in need thereof by administering a well-known carotenoid, amarouciaxanthin A.

Response to Arguments
	Applicant argues that it was known that according to the NCEP ATP III definition, metabolic syndrome is present if three or more of the five criteria are met.  
	This is not persuasive because the cited prior art has met every limitation in the claims.  The additional characteristics found in the NCEP ATP III definition for metabolic syndrome are not found in the claims.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Harris does not teach amarouciaxanthin A, but only the following carotenoids: lycopene, phytofluene, phytoene, astaxanthin, and cathaxantin.  
This is not persuasive because the Harris reference is not only focused on astaxanthin, but administering carotenoids, in general, for the method of treating hypertension.  The Harris reference only teaches astaxanthin as a non-limiting example of a carotenoid that can be used in the scope of the invention.  Applicant is reminded that the obviousness rejection is based on a combination of references, wherein the secondary reference was used to teach amarouciaxanthin A.
Applicant argues that here is no motivation to combine with Lockwood because one of ordinary skill in the art cannot assume that amarouciaxanthin A and astaxanthin will have equivalent biological activity.  Further, Lockwood makes no mention of metabolic syndrome or liver disease.
This is not persuasive because the Lockwood reference teach, in general, treating cardiovascular disease by administering a carotenoid, of which amarouciaxanthin A is identified as belonging to.  One of ordinary skill in the art would have had a reasonable expectation of success in using amarouciaxanthin A as the carotenoid due to the functional equivalency of both being carotenoids.
	

In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Yong S. Chong/Primary Examiner, Art Unit 1627